Citation Nr: 9935386	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to service connection for apicoectomy, tooth 
number three, for compensation purposes.

3.  Entitlement to an initial compensable evaluation for 
degenerative joint disease, lumbar spine.

4.  Entitlement to an initial compensable evaluation for 
strain, upper back and cervical spine.

5.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service connected disabilities under 
the provisions of 38 C.F.R. § 3.324 (1999).


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to December 
1996.  This appeal arises from a July 1997 rating decision of 
the Department of Veterans Affairs (VA), Denver, Colorado, 
regional office (RO).  

The issues of increased evaluations for degenerative joint 
disease of the lumbar spine and strain, upper back and 
cervical spine, will be addressed in the remand portion of 
this document.  


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of a chronic cardiovascular disorder.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for 
cardiovascular disease is plausible.

3. The veteran's apicoectomy of tooth number 3 is not a 
compensable disability under present law and regulations.


CONCLUSIONS OF LAW

1.  The claim for service connection for cardiovascular 
disease is not well grounded and there is no statutory duty 
to assist the veteran in the development of facts pertinent 
to that claim.  38 U.S.C.A. § 5107 (West 1991).

2.  Entitlement for compensation for apicoectomy tooth number 
3 is not established. 38 U.S.C.A. § 1712 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.381 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 460 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Cardiovascular Disease

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 C.F.R. 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for cardiovascular disease, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records show that an electrocardiogram 
(EKG) conducted in December 1986 showed sinus bradycardia, 
but was otherwise normal.  EKG in February 1993 showed sinus 
bradycardia regular sinus rhythm or QR pattern in V1 
suggesting right ventricular conduction delay, which could be 
a normal variant, early repolarization.  This was noted as a 
borderline EKG.  

A VA examination was conducted in May 1997.  The examiner 
noted that the abnormal EKG in service was an incidental 
finding.  The veteran had no history of chest pain, syncope, 
edema, orthopnea, hypertension, rheumatic fever or heart 
murmur.  The veteran reported an occasional palpitation while 
running.  On examination, S1 was normal, and S2 was normally 
split.  There were no murmurs, gallops, rubs, clicks or 
brachial femoral lag.  Peripheral pulses were 2+ bilaterally 
in all extremities.  There were no femoral or carotid bruits, 
and no abdominal bruits or palpable abdominal aneurysm.  The 
diagnosis was abnormal EKG with insufficient evidence to 
warrant a diagnosis of any acute or chronic medical 
condition.  Subsequent EKG was noted as normal.

Review of the record indicates that there is no objective 
medical evidence to demonstrate that the veteran currently 
has a chronic cardiovascular disease; the inservice EKG 
findings have been described as incidental, and the most 
recent EKG was interpreted as normal.  

The veteran's lay statements to the effect that he has a 
current cardiovascular disease that is related to service are 
not supported by the objective evidence and are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  His statements as 
to medical diagnosis are not competent evidence that would 
render his claims well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contention, his claim is 
not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for 
cardiovascular disease is plausible or otherwise well-
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, that claim is denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Apicoectomy, Tooth Number Three

Initially, the Board finds that the veteran's claim for 
service connection for apicoectomy, tooth 3, is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

VA laws applicable to service connection for dental disorders 
have been recently revised.  These changes became effective 
June 8, 1999.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (deleted as of June 8, 
1999).

Disease or injury of individual teeth and investing tissues 
were service connected when shown by the evidence to have 
been incurred in or aggravated by service and, as to each 
noncompensable service-connected dental condition, a 
determination was to be made as to whether it is due to a 
combat wound or other service trauma. 38 U.S.C.A. § 1712 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.381 (effective prior 
to June 8, 1999).

Under the amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.381 (1999). Teeth noted as normal at entry will be 
service-connected if they were filled or extracted after 180 
days or more of active service. Id.

The service medical records show that in May 1984 a lost 
crown was noted on tooth number 3.  Crown lengthening, 
ostectomy and osteoplasty were accomplished.  In July 1984, 
further surgery was performed.  Acute apical infection was 
noted, and a piece of dental instrument was removed.  In 
August 1985 the veteran was noted to have chronic apical 
periodontitis of tooth number 3.  Further surgery was 
performed.  

On VA examination in May 1997, the examiner noted a history 
of apicoectomy of the DB and MB roots of tooth number 3.  
Current X-rays were normal, and the diagnosis was normal 
findings on tooth number 3.

As noted above, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
The Board concludes that the veteran is not entitled, under 
current law, to compensation for apicoectomy of tooth number 
3.  The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 460 (1994). 

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds that, as the claim for compensation 
is not warranted under either the old or new versions of the 
applicable regulations, this decision is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


ORDER

Service connection for cardiovascular disease is denied.

Service connection for apicoectomy, tooth number three, for 
compensation purposes, is denied.


REMAND

The veteran is currently seeking increased evaluation for his 
service connected degenerative joint disease of the lumbar 
spine and strain, upper back and cervical spine.  Review of 
the record indicates that the veteran's only VA examination 
was conducted in May 1997.  That examination report did not 
contain the detailed findings necessary for proper evaluation 
of the veteran's claims, including comments on the functional 
loss associated with the service connected disabilities.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the 
current state of the medical record, makes it necessary for 
the veteran to undergo a VA orthopedic examination for 
assessment of the functional loss associated with the service 
connected back and neck disabilities.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
orthopedic examination of the entire spine.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of his 
degenerative joint disease of the lumbar 
spine and strain of the upper back and 
cervical spine.  The entire claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the entire spine, should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the spine.  The report of 
examination should include complete 
rationale for the conclusions reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Following completion of the above, 
the RO should review the veteran's claims 
with regard to the additional evidence 
obtained.  In regard to the claim for an 
increased evaluation for degenerative 
joint disease of the lumbar spine, the RO 
should note that the VA Office of General 
Counsel has issued a precedent opinion 
regarding multiple ratings for arthritis 
and other musculoskeletal disabilities.  
The General Counsel held that a single 
musculoskeletal disability may receive 
separate ratings under the diagnostic 
codes for arthritis (5003 and/or 5010) 
and under diagnostic codes which rate 
musculoskeletal disabilities under 
criteria other than limitation of motion.  
VAOGPREC 23-97.

Following the above, a supplemental statement of the case 
should be furnished to the veteran.  He should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The issue of entitlement to a 10 percent evaluation based 
upon multiple noncompensable service connected disabilities 
under the provisions of 38 C.F.R. § 3.324 (1998) is hereby 
deferred pending the above development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







